Exhibit 10.3

THIRD AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT

This THIRD AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of September 12, 2012, by and among VIRCO MFG.
CORPORATION, a Delaware corporation (“VMC”), VIRCO INC., a Delaware corporation
(“Virco”, and together with VMC, “Borrowers” and, each individually, a
“Borrower”), the financial institutions from time to time party to the Credit
Agreement (as defined below) as lenders (collectively, “Lenders”), and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as administrative agent for Lenders (PNC, in such
capacity, “Agent”), with respect to the following:

A. Borrowers, Lenders and Agent have previously entered into that certain
Revolving Credit and Security Agreement, dated as of December 22, 2011 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”).

B. Borrowers have failed to maintain minimum EBITDA for the six consecutive
fiscal months ended July 2012 as required under Section 6.5(c) of the Credit
Agreement (the “July Covenant Default”). The July Covenant Default constitutes
an Event of Default under the Credit Agreement.

C. Borrowers have requested that Agent and Lenders waive the July Covenant
Default and amend the Credit Agreement in certain respects and Agent and Lenders
have agreed to waive the July Covenant Default and amend the Credit Agreement
pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement, the Loan Documents and this Amendment, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Definitions Incorporated. Initially capitalized terms used but not otherwise
defined in this Amendment have the respective meanings set forth in the Credit
Agreement, as amended hereby.

2. Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) The following new definitions are hereby added to Section 1.2 of the Credit
Agreement in proper alphabetical order to read as follows:

“‘Landlord Reserve’ shall mean, as to each location at which a Borrower has
Inventory or books and records located and as to which a Lien Waiver Agreement
has not been received by Agent, a reserve in an amount equal to three months’
rent or expense, as applicable, for such location; provided, that for Borrowers’
leased location at 2027 Harpers Way, Torrance, California, in lieu of a Landlord
Waiver Agreement, Agent will implement an immediate three month rent reserve.”

“‘Third Amendment’ shall mean the Third Amendment to Revolving Credit and
Security Agreement dated as of September 12, 2012, among Borrowers, the Lenders
party thereto and Agent.”

“‘Third Amendment Date’ shall mean September 12, 2012.”

 

1



--------------------------------------------------------------------------------

(b) The following definitions set forth in Section 1.2 of the Credit Agreement
are hereby amended and restated to read in their entirety as follows:

“‘Limited Purpose Deposit Account’ means the deposit account of VMC maintained
with Wells Fargo Bank, National Association on the Closing Date to the extent
such deposit account (a) is subject to Agent’s control on the Closing Date and
sole control after notice by Agent to such account bank and (b) on and after
November 15, 2012 (or such later date as Agent shall agree in its sole
discretion), does not contain amounts on deposit therein in excess of
(i) amounts solely used by VMC to make employee payroll and (ii) amounts not in
excess of $100,000 per calendar month solely used to pay charge backs and fees
in connection with merchant card services provided by Wells Fargo Bank, National
Association to Borrowers.”

“‘Reserves’ means reserves against the Formula Amount, including the Dilution
Reserve and the Landlord Reserve, established and adjusted by Agent from time to
time in its Permitted Discretion.”

(c) The text of clause (g) of the definition of “Eligible Finished Goods
Inventory” as set forth in Section 1.2 of the Credit Agreement is hereby amended
and restated to read as follows:

“(g) is situated at a location not owned by a Borrower unless (i) the owner or
occupier of such location has executed a Lien Waiver Agreement or (ii) Agent, in
its sole discretion, establishes a Landlord Reserve in lieu of a Lien Waiver.”

(d) The text of Section 2.1(a) of the Credit Agreement is hereby amended by
adding the following sentence to the end of that Section to read as follows:

“As information only, the Inventory Advance Rate is and will continue to be
adjusted by high and low seasons based on results from time to time of the
Inventory appraisals.”

(e) The text of Section 4.21 of the Credit Agreement is hereby amended and
restated to read as follows:

“4.21 Deposit and Investment Accounts. Borrowers agree not to maintain any
deposit or investment accounts other than accounts held at or through Agent,
except that Borrowers may maintain the accounts set forth on Schedule 4.15(h)
(as so updated from time to time) that are (a) deposit accounts exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of Borrowers’ employees (including any “rabbi trust” account
used in connection with such purposes) and identified to Agent by Borrowers as
such, or (b) subject to a control agreement in favor of Agent from the holder of
such account, giving Agent a first-priority security interest in such account,
in form and substance satisfactory to Agent; provided, that, notwithstanding the
foregoing, all deposit accounts of the Credit Parties (other than (x) deposit
accounts of the type described in the foregoing clause (a), (y) the Limited
Purpose Deposit Account to the extent such deposit account is in compliance with
the requirements set forth in the definition thereof and (z) deposit accounts at
Comerica Bank that comply with the foregoing clause (b)) shall be maintained at
PNC no later than

 

2



--------------------------------------------------------------------------------

November 15, 2012 (or such later date as Agent shall agree in its sole
discretion). On each Business Day that amounts received in the Limited Purpose
Deposit Account (other amounts of the type described in clause (b) of the
definition thereof deposited therein by VMC) since the last date of transfer
required by this sentence (or the Closing Date, in the case of the first such
transfer) are equal to or in excess of $250,000 in the aggregate, the Borrowers
shall transfer on such Business Day all such amounts to the collection account
of VMC maintained at PNC.”

(f) The text of the table set forth in clause (a) of Section 6.5 of the Credit
Agreement with respect to the Fiscal Quarter End and the Minimum Tangible Net
Worth is hereby amended and restated to read as follows:

 

“Fiscal Quarter End

   Minimum Tangible Net Worth  

January 31, 2012

   $ 28,177,000   

April 30, 2012

   $ 24,654,000   

July 31, 2012

   $ 32,351,000   

October 31, 2012

   $ 37,007,500   

January 31, 2013

   $ 30,748,000”   

In all other respects, Section 6.5(a) of the Credit Agreement remains in full
force and effect in accordance with its terms.

(g) The text of the table set forth in clause (c) of Section 6.5 of the Credit
Agreement with respect to the Fiscal Month Period and Fiscal Month End and
EBITDA is hereby amended and restated to read as follows:

 

Fiscal Month Period and Fiscal Month End

   EBITDA  

Fiscal month ending December 2011

   $ (2,268,000 ) 

Two consecutive fiscal months ending January 2012

   $ (6,006,000 ) 

Fiscal month ending February 2012

   $ (1,896,000 ) 

Two consecutive fiscal months ending March 2012

   $ (2,970,000 ) 

Three consecutive fiscal months ending April 2012

   $ (3,294,000 ) 

Four consecutive fiscal months ending May 2012

   $ (2,588,000 ) 

 

3



--------------------------------------------------------------------------------

Five consecutive fiscal months ending June 2012

   $ 300,000   

Six consecutive fiscal months ending July 2012

   $ 5,800,000   

Seven consecutive fiscal months ending August 2012

   $ 9,900,000   

Eight consecutive fiscal months ending September 2012

   $ 9,800,000   

Nine consecutive fiscal months ending October 2012

   $ 10,300,000   

Ten consecutive fiscal months ending November 2012

   $ 8,469,500   

Eleven consecutive fiscal months ending December 2012

   $ 6,364,000   

Twelve consecutive fiscal months ending January 2013

   $ 5,232,000”   

In all other respects, Section 6.5(c) of the Credit Agreement remains in full
force and effect in accordance with its terms.

(h) The text of Section 7.21 of the Credit Agreement is hereby amended and
restated to read as follows:

“7.21 Clean Down. Commencing in calendar year 2012, permit Revolving Advances in
the aggregate to exceed $6,000,000 at any time for a period of 60 consecutive
days during the last fiscal quarter of each fiscal year of Borrowers.”

(i) The text of Section 9.2 of the Credit Agreement is hereby amended and
restated to read as follows:

“9.2 Schedules. During the Peak Season, deliver to Agent on or before Wednesday
of each week (or as frequently as Agent shall require during the existence of a
Default) as and for the prior week (a) accounts receivable ageings inclusive of
reconciliations to the general ledger, (b) accounts payable schedules inclusive
of reconciliations to the general ledger, (c) Inventory reports, and (d) a
Borrowing Base Certificate in form and substance satisfactory to Agent (which
shall be calculated as of the last day of the prior week and which shall not be
binding upon Agent or restrictive of Agent’s rights under this Agreement). At
all times other than during the Peak Season, deliver to Agent on or before the
fifteenth (15th) day of each month (or as frequently as Agent shall require
during the existence of a Default) as and for the prior month (a) accounts
receivable ageings inclusive of reconciliations to the general ledger,
(b) accounts payable schedules inclusive of reconciliations to the general
ledger, (c) Inventory reports, (d) current ‘do not mail’ planscape accounts
receivable detail and (e) a

 

4



--------------------------------------------------------------------------------

Borrowing Base Certificate in form and substance satisfactory to Agent (which
shall be calculated as of the last day of the prior month and which shall not be
binding upon Agent or restrictive of Agent’s rights under this Agreement).
Borrowers shall also deliver to Agent on or before Wednesday of each week (or as
frequently as Agent shall require during the existence of a Default) as and for
the prior week, a report of the sales and collections activity for such week. In
addition, each Borrower will deliver to Agent at such intervals as Agent may
require: (i) confirmatory assignment schedules, (ii) copies of Customer’s
invoices, (iii) evidence of shipment or delivery, and (iv) such further
schedules, documents and/or information regarding the Collateral as Agent may
require including trial balances and test verifications. Agent shall have the
right to confirm and verify all Receivables by any manner and through any medium
it considers advisable and may do whatever it deems reasonably necessary to
protect its interests hereunder. The items to be provided under this Section 9.2
are to be in form satisfactory to Agent and executed by Borrowing Agent and
delivered to Agent from time to time solely for Agent’s convenience in
maintaining records of the Collateral, and any Borrower’s failure to deliver any
of such items to Agent shall not affect, terminate, modify or otherwise limit
Agent’s Lien with respect to the Collateral.”

3. Landlord Subordination.

(a) On or before November 30, 2012 (or such later date as Agent may agree in its
discretion), Borrowers shall use commercially reasonable efforts to cause to be
delivered to Agent a Landlord’s Subordination Agreement, in form and substance
acceptable to Agent, for the leased premises located at 2027 Harpers Way,
Torrance, California whereby the landlord agrees to subordinate its Lien in the
Collateral of Borrowers located at such location to the Lien of Agent and
Lenders and provide Agent adequate access to such location.

(b) Upon Agent’s receipt of an executed copy of a Landlord Subordination
Agreement described in clause (a) above at any time during the term of the
Credit Agreement, Agent will remove the existing Landlord Reserve established by
Agent under the definition of “Landlord Reserve” as set forth in the Credit
Agreement for the leased premises located at 2027 Harpers Way, Torrance,
California.

4. Limited Waiver. Agent and Lenders hereby waive the July Covenant Default.
This waiver shall be narrowly construed and shall neither extend to any other
violations under, or default of, the Credit Agreement, including, but not
limited to, a violation of the financial covenant set forth in Section 6.5(c) of
the Credit Agreement for any future period of time, nor shall this waiver
prejudice any rights or remedies which Agent or any Lender may have or be
entitled to with respect to such future violation or default.

5. Amendment Fee. On the date hereof, Borrowers shall pay to Agent, in addition
to all other fees and charges set forth in the Credit Agreement, a
non-refundable amendment fee of $15,000, which fee may be charged to the
Borrowers’ Account as a Revolving Advance (the “Amendment Fee”).

6. Conditions Precedent. The obligations of Agent and Lenders hereunder, and
this Amendment, will be effective on the date (the “Third Amendment Effective
Date”) of satisfaction of each of the following conditions precedent, each in a
manner in form and substance acceptable to Agent:

(a) Representations and Warranties. The representations and warranties contained
herein and in the Credit Agreement, as amended hereby, shall be true and correct
in all material

 

5



--------------------------------------------------------------------------------

respects as of the date hereof as if made on the date hereof, except for such
representations and warranties limited by their terms to a specific date, in
which case each such representation and warranty shall be true and correct in
all material respects as of such specific date;

(b) No Default. After giving effect to this Amendment, no Default or Events of
Default shall have occurred and be continuing;

(c) Amendment. Borrowers shall have delivered to Agent an executed original of
this Amendment;

(d) Company Proceedings of Borrowers. Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the Board
of Directors of each Borrower authorizing the execution, delivery and
performance of this Amendment certified by the Secretary or an Assistant
Secretary of each Borrower as of the Third Amendment Date; and, such certificate
shall state that the resolutions thereby certified have not been amended,
modified, revoked or rescinded as of the date of such certificate;

(e) Fees. Borrowers shall have paid the Amendment Fee, or in Agent’s discretion,
Agent shall have charged the Amendment Fee to the Borrowers’ Account as a
Revolving Advance; and

(f) Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions contemplated hereby
shall be satisfactory in form and substance to Agent and its counsel.

7. Representations and Warranties. To induce Lenders and Agent to enter into
this Amendment, each Borrower represents and warrants to Lenders and Agent as of
the date hereof as follows:

(a) Such Borrower has full power, authority and legal right to enter into this
Amendment and to perform all its respective Obligations hereunder. This
Amendment has been duly executed and delivered by such Borrower and the Credit
Agreement, as amended by this Amendment constitutes the legal, valid and binding
obligation of such Borrower enforceable in accordance with its terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Amendment (i) are within such Borrower’s
powers, have been duly authorized by all necessary company action, are not in
contravention of law or the terms of such Borrower’s by-laws, certificate of
incorporation, or other applicable documents relating to such Borrower’s
formation or to the conduct of such Borrower’s business or of any material
agreement or undertaking to which such Borrower is a party or by which such
Borrower is bound, (ii) will not conflict with or violate any law or regulation,
or any judgment, order, writ, injunction or decree of any court or Governmental
Body, (iii) will not require the Consent of any Governmental Body or any other
Person, except those Consents which will have been duly obtained, made or
compiled prior to date hereof and which are in full force and effect, and
(iv) will not conflict with, nor result in any breach in any of the provisions
of or constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Borrower under the provisions of
any material agreement, charter document, instrument, by-law or other instrument
to which such Borrower is a party or by which it or its property is a party or
by which it may be bound.

 

6



--------------------------------------------------------------------------------

(b) After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement are true and correct in all material respects
except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case each such representation and
warranty is true and correct in all material respects as of such specific date,
and no Default or Event of Default has occurred and is continuing.

8. Reaffirmation. Except as specifically modified by this Amendment, the Credit
Agreement and the other Loan Documents remain in full force and effect in
accordance with their respective terms and are hereby ratified, reaffirmed and
confirmed by Borrowers.

9. Events of Default. Any failure to comply with the terms of this Amendment
will constitute an Event of Default under the Credit Agreement.

10. Integration. This Amendment, together with the Credit Agreement and the Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

11. Severability. If any part of this Amendment is contrary to, prohibited by,
or deemed invalid under Applicable Laws, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.

12. Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or Lenders to amend or otherwise modify any of the
provisions of the Credit Agreement and this Amendment shall have no binding
force or effect until the Third Amendment Effective Date.

13. Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile transmission shall be deemed to be an original signature hereto.

14. Governing Law. THIS AMENDMENT IS A LOAN DOCUMENT AND IS GOVERNED BY THE
APPLICABLE LAW PERTAINING IN THE STATE OF NEW YORK, OTHER THAN THOSE CONFLICT OF
LAW PROVISIONS THAT WOULD DEFER TO THE SUBSTANTIVE LAWS OF ANOTHER JURISDICTION.
THIS GOVERNING LAW ELECTION HAS BEEN MADE BY THE PARTIES IN RELIANCE ON, AMONG
OTHER THINGS, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, AS AMENDED (AS AND TO THE EXTENT APPLICABLE), AND OTHER APPLICABLE LAW.

15. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Borrowers, Lenders, Agent, and all future holders of the
Obligations and their respective successors and assigns, except that no Borrower
may assign or transfer any of its rights or obligations under this Amendment
without the prior written consent of Agent.

16. Attorneys’ Fees; Costs. Borrowers agree to promptly pay, upon written
demand, all reasonable and documented attorneys’ fees and costs incurred in
connection with the negotiation, documentation and execution of this Amendment.
If any legal action or proceeding shall be commenced at any time by any party to
this Amendment in connection with its interpretation or enforcement, the
prevailing party or parties in such action or proceeding shall be entitled to
reimbursement of its reasonable attorneys’ fees and costs in connection
therewith, in addition to all other relief to which the prevailing party or
parties may be entitled.

 

7



--------------------------------------------------------------------------------

17. Jury Trial Waiver. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, EACH
PARTY TO THIS AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (A) ARISING UNDER THIS AMENDMENT
OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AMENDMENT OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE AND EACH PARTY HERETO HEREBY CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. WITHOUT LIMITING
THE APPLICABILITY OF ANY OTHER PROVISION OF THE CREDIT AGREEMENT, THE TERMS OF
ARTICLE XII OF THE CREDIT AGREEMENT SHALL APPLY TO THIS AMENDMENT.

18. Total Agreement. This Amendment, the Credit Agreement, and the other Loan
Documents contain the entire understanding among Borrowers, Lenders and Agent
and supersede all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties, or guarantees
not herein contained and hereinafter made have no force and effect unless in
writing, signed by Borrowers’ and Agent’s respective officers. Neither this
Amendment nor any portion or provisions hereof may be changed, modified,
amended, waived, supplemented, discharged, cancelled, or terminated orally or by
any course of dealing, or in any manner other than by an agreement in writing,
signed by the party to be charged. Each Borrower acknowledges that it has been
advised by counsel in connection with the execution of this Amendment and the
other Loan Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Amendment.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

VIRCO MFG. CORPORATION, a Delaware corporation, as a Borrower By:  

/s/ Robert E. Dose

Name:   Robert E. Dose Title:   VP Finance

VIRCO INC.,

a Delaware corporation, as a Borrower

By:  

/s/ Robert E. Dose

Name:   Robert E. Dose Title:   VP Finance



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender and as Agent By:  

/s/ Jeanette Vandenbergh

Name:   Jeanette Vandenbergh Title:   Vice President